Exhibit Lincoln Educational Services Corporation Announces Share Repurchase Program West Orange, New Jersey, April 1, 2008 – Lincoln Educational Services Corporation (Nasdaq: LINC) (“Lincoln”) announced today that its board of directors has authorized the repurchase of up to 1,000,000 of its outstanding common shares over a period of one year. The purchases will be made in the open market or in privately negotiated transactions from time to time as permitted by securities laws and other legal requirements.The timing, manner, price and amount of any repurchases will be determined by Lincoln in its discretion and will be subject to economic and market conditions, stock price, applicable legal requirements and other factors.The program may be suspended or discontinued at any time. About Lincoln Educational Services Corporation Lincoln Educational Services Corporation is a leading and diversified for-profit provider of career-oriented post-secondary education.Lincoln offers recent high school graduates and working adults degree and diploma programs in five principal areas of study: automotive technology, health sciences, skilled trades, business and information technology and hospitality services.Lincoln has provided the workforce with skilled technicians since its inception in 1946.Lincoln currently operates 34 campuses in 17 states under five brands: Lincoln College of Technology, Lincoln Technical Institute, Nashville Auto-Diesel College, Southwestern College and Euphoria Institute of Beauty Arts and Sciences.Lincoln had a combined average enrollment of approximately 17,687 students as of December 31, Statements in this press release regarding Lincoln's business which are not historical facts may be "forward-looking statements" that involve risks and uncertainties.
